UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4717


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOEY LAMAR WHITE, a/k/a Little Joey, a/k/a Black, a/k/a
Savage,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.     Louise W.
Flanagan, District Judge. (2:11-cr-00028-FL-1)


Submitted:   June 12, 2013                 Decided:   June 26, 2013


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Burnham, Eugene Gorokhov, Ziran Zhang, BURNHAM &
GOROKHOV, PLLC, Washington, D.C., for Appellant. Thomas G.
Walker,   United  States   Attorney, Jennifer  P.   May-Parker,
Kristine L. Fritz, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joey Lamar White appeals the district court’s judgment

sentencing him to 480 months’ imprisonment for conspiracy to

distribute and possess with intent to distribute 280 grams of

cocaine base in violation of 21 U.S.C. § 846 (2006).                   On appeal,

White argues that his sentence is substantively unreasonable.

We affirm.

             We review a sentence for reasonableness, applying an

abuse of discretion standard.            Gall v. United States, 552 U.S.
38, 51 (2007); United States v. Layton, 564 F.3d 330, 335 (4th

Cir. 2009).       In so doing, we first examine the sentence for

significant procedural error, including failing to calculate (or

improperly      calculating)     the    advisory       Sentencing      Guidelines

range, treating the Guidelines as mandatory, failing to consider

the 18 U.S.C. § 3553(a) (2006) factors, selecting a sentence

based   on   clearly      erroneous    facts,   or    failing     to   adequately

explain   the    chosen    sentence.        Gall,    552   U.S.   at   51.    When

considering the substantive reasonableness of the sentence, we

take into account the totality of the circumstances.                         United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

If the sentence is within the Guidelines range, we presume on




                                        2
appeal that the sentence is reasonable. *              United States v. Go,

517 F.3d 216, 218 (4th Cir. 2008); see Rita v. United States,

551 U.S. 338, 346–56 (2007) (permitting appellate presumption of

reasonableness for within-Guidelines sentence).

           We conclude that White’s sentence is not substantively

unreasonable.        The    district   court   considered     all   of   White’s

arguments for a more lenient sentence and concluded that White’s

substantial leadership role in a gang engaged in violent acts

weighed against him.         The district court noted White’s extensive

criminal history as evidence of his disregard for the law and

concluded that a high, within-Guidelines sentence was necessary

to   protect   the   public    from    White   and    to   discourage    similar

offense conduct.           Therefore, we cannot conclude that White’s

480-month sentence is greater than necessary to effectuate the

§ 3553(a) sentencing factors.

           Accordingly,       we   dispense    with   oral   argument    because

the facts and legal contentions are adequately presented in the

      *
        White urges that we disregard the presumption of
reasonableness for his case because the Guidelines for drug
offenses are not the product of the Sentencing Commission’s
expertise.     We decline to do so.      See United States v.
Mondragon-Santiago,   564 F.3d 357,  367   (5th   Cir.  2009)
(explaining that, although “district courts certainly may
disagree with the Guidelines for policy reasons and may adjust a
sentence accordingly . . . if they do not, we will not
second-guess their decisions under a more lenient standard
simply     because    the   particular    Guideline     is   not
empirically-based.”).



                                        3
material   before   this   court   and   argument   will   not   aid   the

decisional process.

                                                                 AFFIRMED




                                    4